Title: To George Washington from Charles Cotesworth Pinckney, 27 July 1796
From: Pinckney, Charles Cotesworth
To: Washington, George


        
          Dear Sr
          Charleston [S.C.] July 27th 1796
        
        Duplicates of your two favours of the 8th of July I received this morning; the originals are not yet arrived. Tho’ my affairs have not hitherto been arranged as I could wish them, the manner in which you state our political situation, & the Interests of this Country as they relate to France, obliges me to accept your appointment without hesitation. I am only apprehensive that your friendship has been too partial to the little merit I may possess, & that the matters intrusted to me may fail through my want of ability. You may however depend that what talent I have, shall be diligently exercised in performing the objects of my mission, & promoting, as far as I can, the honour & interest of our Country. I will endeavour to arrange my affairs in a fortnight or three weeks, & shall then proceed with Mrs Pinckney by the first Vessel for Philadelphia, where I hope to return you thanks in person for all your kindness to me, & to assure you that I always am with the sincerest regard & the highest veneration, Esteem, & attachment Your affectionate & obliged Sevt
        
          Charles Cotesworth Pinckney
        
      